NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GREG STEVEN ELOFSON,                            No.    17-16538

                Plaintiff-Appellant,            D.C. No. 5:15-cv-05761-BLF

 v.
                                                MEMORANDUM*
STEPHANIE BIVENS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                            Submitted August 6, 2019**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Greg Steven Elofson appeals pro se the district court’s judgment dismissing

Elofson’s action alleging that defendants violated his constitutional rights under 42

U.S.C. § 1983, the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

18 U.S.C. § 1961 et seq., and other federal and state laws in connection with the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guardianship and conservatorship of his father and a related state-court action. We

have jurisdiction under 28 U.S.C. § 1291. We review the district court’s dismissal

de novo. Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015) (personal

jurisdiction); Porter v. Osborn, 546 F.3d 1131, 1136 (9th Cir. 2008) (qualified

immunity). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly rejected Elofson’s argument that RICO confers

personal jurisdiction over Dougherty-Elofson, Bivens, Theut, and McCollum

because Elofson failed to allege facts showing “that there is no other district in

which a court will have personal jurisdiction over all of the alleged

coconspirators.” Butcher’s Union Local No. 498, United Food & Comm. Workers

v. SDC Inv., Inc., 788 F.2d 535, 538-39 (9th Cir. 1986); see 18 U.S.C. § 1965(b).

      Dismissal of the claims against Scaringelli was proper because Elofson

failed to show any basis for the court to extend personal jurisdiction over him. See

Ranza, 793 F.3d at 1068 (personal jurisdiction comports with due process only if

the defendant has “minimum contacts with the forum state such that the

maintenance of the suit does not offend traditional notions of fair play and

substantial justice” (citation and internal quotation marks omitted)); Butcher’s

Union Local No. 498, 788 F.2d at 538-39.

      The district court properly determined that Mudd was entitled to qualified


                                          2
immunity because Elofson failed to allege facts showing that Mudd violated his

clearly established constitutional rights. See Pearson v. Callahan, 555 U.S. 223,

232 (2009) (government officials are entitled to qualified immunity where there is

no violation of plaintiff’s constitutional right or the right at issue was not “clearly

established” at the time of the alleged violation); see also Porter, 546 F.3d at 1137

(“[O]nly official conduct that ‘shocks the conscience’ is cognizable as a due

process violation.” (citation omitted)).

      In concluding that Elofson lacked standing to bring claims against Mudd on

his father’s behalf, the district court did not err in taking judicial notice of orders

filed by the Arizona probate court. See Lee v. City of Los Angeles, 250 F.3d 668,

689 (9th Cir. 2001) (“A court may take judicial notice of ‘matters of public record’

without converting a motion to dismiss into a motion for summary judgment.”).

The record does not support Elofson’s contention that the district court improperly

relied on Mudd’s declaration in dismissing the claims.

      We reject Elofson’s contention that dismissal of the claims against Mudd

violated Elofson’s Seventh Amendment jury right.

      The district court did not abuse its discretion in dismissing without leave to

amend because Elofson could not cure the deficiencies in his complaint. See Lopez

v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).


                                            3
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Scaringelli’s pending request for judicial notice of the Arizona probate court

docket (Docket Entry No. 49) is GRANTED.

      AFFIRMED.




                                         4